 

| IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA MAR 1 8 2020
BILLINGS DIVISION

Clerk, U S District Court
District Of Montana

UNITED STATES OF AMERICA, ° | Bilings
Case No. CR 05-31-BLG-SPW
Plaintiff,
VS. ORDER
COLIN SMITH,
Defendant.

 

 

An Administrative Order was filed by the Acting Chief Judge Morris on
March 16, 2020, regarding COVID-19 and the advised precautions to reduce the
possibility of exposure to the virus and slow the spread of the disease. See also The
President’s Coronavirus Guidelines for America, CDC, 2 (2020), (recommending
canceling events involving ten or more people) https://www whitehouse gov/wp-
content/uploads/2020/03/03.16.20_coronavirus-guidance_8.5x11_315PM.pdf
Therefore,

IT IS HEREBY ORDERED that the Revocation Hearing set for Friday,
March 27, 2020 at 9:30 a.m. is VACATED.

IT IS FURTHER ORDERED that the Revocation Hearing is reset for

Wednesday, April 29, 2020 at 1:30 p.m.
The Clerk of Court is directed to notify counsel and the U.S. Marshals Service

of the making of this Order.

. ete
DATED this J5 day of March, A

“SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE
